Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: 
Claim 20, lines 3-4 recites “including a main lumen at a plurality of minor lumens”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “including a main lumen [[at]] and a plurality of minor lumens”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the PET" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-15 are similarly rejected by virtue of their dependency upon claim 11. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2009/0012500 to Murata et al.
Regarding claim 1, Murata et al. discloses a method of manufacturing a length of catheter tubing, the method comprising: 
extruding a base layer (internal layer tube 3); 
overlaying a braided layer (reinforcing material layer 5) on the base layer (internal layer tube 3) (see Fig. 4); 
overlaying a jacket sub-layer (external layer tube 22) over the braided layer (reinforcing material layer 5) (paragraph 151, and see Figs. 16-17); 
overlaying an outer jacket (heat shrink 24) on the jacket sub-layer (external layer tube 22) (Fig. 18); and 
heating at least a portion of at least one from the group consisting of the base layer, outer jacket layer (heating the heat shrink layer 24; paragraph 158), and jacket sub-layer to change a characteristic of the length of catheter tubing (diameter of catheter, enhances rigidity, binds layers together; paragraph 158).
Regarding claim 2, Murata et al. discloses the claimed invention as discussed above concerning claim 1, and Murata et al. further discloses that the method is a reel-to-reel method (Fig. 4 and 24). 
Regarding claim 3, Murata et al. discloses the claimed invention as discussed above concerning claim 1, and Murata et al. further discloses further comprising cutting the length of catheter tubing to a plurality of sub-lengths of catheter tubing, each sub-length of catheter tubing being configured for use as an elongate body of a medical device (paragraphs 160 and 166).
Regarding claim 5, Murata et al. discloses the claimed invention as discussed above concerning claim 1, and Murata et al. further discloses that the base layer (internal layer tube 3) is at a first reel after the base layer is extruded (this is shown in Fig. 3; and see paragraphs 60 and 128).
Regarding claim 9, Murata et al. discloses the claimed invention as discussed above concerning claim 1, and Murata et al. further discloses that the sub-jacket layer (external layer tube 22) is at least partially composed of a crystallizable material (PET, see paragraphs 153 and 155).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al.
Regarding claim 4, Murata et al. discloses the claimed invention as discussed above concerning claim 3, and Murata et al. further discloses that the catheter produced by the methods disclosed in Murata et al. can be used in a number of medical device applications, such as insertion into a body cavity, duct, blood vessel, and others in the body, specifically for selective injection of angiographic agent or others, removal of blood clot, recirculation of clogged vessel, vasodilation, and the like, and are normally tube-shaped (paragraph 3). Murata et al. does not expressly state that the catheter produced by its disclosed production methods is used as a cardiac ablation catheter.  
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used the catheter produced by the production method of Murata et al., as a cardiac ablation catheter, since the recitation in claim 4 is merely a use claim, and since the limitation “is used as a cardiac ablation catheter” is a functional limitation, the structure of the catheter produced by the method of Murata et al. is fully capable of being used as a cardiac ablation catheter. 
Regarding claim 6, Murata et al. discloses the claimed invention as discussed above concerning claim 5, and Murata et al. further discloses that overlaying the braided layer (reinforcing material layer 5) on the base layer (internal layer tube 3) (see Fig. 4) includes passing the base layer (internal layer tube 3) from the first reel (first reel 2) to a second reel (second reel 2) (see Fig. 4), the base layer (internal layer tube 3) and the braided layer (reinforcing material layer 5) together being a first intermediate product (shown in Fig. 4); overlaying the jacket sub-layer (external layer tube 22) over the braided layer (reinforcing material layer 5) (paragraph 151, and see Fig. 25) includes passing the first intermediate product from the second reel (second reel shown on the left-hand side of Fig. 25) to further along in the production process, the first intermediate product and the jacket sub- layer together defining a second intermediate product (shown in Fig. 25); overlaying the outer jacket (heat shrink 24) on the jacket sub-layer (external layer tube 22) defining a third intermediate product (shown in Fig. 19); and 23Attorney Docket No. 21819D-520U (C00017597.US01) heating the at least a portion of the jacket sub-layer (external layer tube 22) includes passing the third intermediate product through a heating mechanism (heating mechanism 25).
Murata et al. does not expressly state that overlaying the jacket sub-layer over the braided layer includes passing the first intermediate product from the second reel to a third reel; that overlaying the outer jacket on the jacket sub-layer includes passing the second intermediate product from the third reel to a fourth reel; 23Attorney Docket No. 21819D-520U (C00017597.US01)or that heating the at least a portion of the jacket sub-layer includes passing the third intermediate product from the fourth reel to a fifth reel.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, and that Murata et al. teaches or suggests, that the production method of Murata et al. further comprises additional third, fourth, and fifth reels, at each progressive step of the production method since Murata et al. expressly shows the first and second reels in the production method, and since all steps of the method relied upon by the Examiner show the catheter construction formed on the metal core wire 1/12, which is used to convey the catheter construct from one step of the production method to the next. 
Regarding claim 7, Murata et al. teaches the claimed invention as discussed above concerning claim 6, and Murata et al. further teaches that the third intermediate product is passed through a heating element (heating mechanism 25; see paragraph 158).

Regarding claim 16, Murata et al. discloses a method of manufacturing a length of catheter tubing, the method comprising: 
extruding a base layer (internal layer tube 3) and passing the base layer (internal layer tube 3) to a first reel (Fig. 4);  24Attorney Docket No. 21819D-520U (C00017597.US01) 
overlaying a braided layer (reinforcing material layer 5) on the base layer (internal layer tube 3) as the base layer (internal layer tube 3) passes from the first reel (first reel 2) to a second reel (second reel 2) (see Fig. 4), the braided layer (reinforcing material layer 5) and base layer (internal layer tube 3) together being a first intermediate product (formed by internal layer tube 3 and reinforcing material layer 5) (Fig. 4); 
overlaying a sub-jacket layer (external layer tube 22) over the braided layer (reinforcing material layer 5) (paragraph 151, and see Fig. 25) of the first intermediate product as the first intermediate product passes from the second reel to further along in the production process, the sub-jacket layer (external layer tube 22) and the first intermediate product (formed by internal layer tube 3 and reinforcing material layer 5) together being a second intermediate product (formed by internal layer tube 3, reinforcing material layer 5 and external layer tube 22); 
overlaying an outer jacket (heat shrink 24) on the jacket sub-layer  (external layer tube 22) of the second intermediate product (formed by internal layer tube 3, reinforcing material layer 5 and external layer tube 22), the outer jacket (heat shrink 24) and the second intermediate product (formed by internal layer tube 3, reinforcing material layer 5 and external layer tube 22) together being a third intermediate product (formed by internal layer tube 3, reinforcing material layer 5, external layer tube 22 and heat shrink 24);  and heating at least a portion the jacket sub-layer (external layer tube 22) of the third intermediate product to change a characteristic of the length of catheter tubing.  
Murata et al. does not expressly state that overlaying the sub-jacket layer over the braided layer of the first intermediate product as the first intermediate product passes from the second reel to a third reel, the sub-jacket layer and the first intermediate product together being a second intermediate product; that overlaying the outer jacket on the jacket sub-layer of the second intermediate product as the second intermediate product passes from the third reel to a fourth reel, the outer jacket and the second intermediate product together being a third intermediate product; or that heating at least a portion the jacket sub-layer of the third intermediate product as the third intermediate product passes from the fourth reel to a fifth reel to change a characteristic of the length of catheter tubing.  
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, and that Murata et al. teaches or suggests, that the production method of Murata et al. further comprises additional third, fourth, and fifth reels, at each progressive step of the production method since Murata et al. expressly shows the first and second reels in the production method, and since all steps of the method relied upon by the Examiner show the catheter construction formed on the metal core wire 1/12, which is used to convey the catheter construct from one step of the production method to the next. 
Regarding claim 17, Murata et al. teaches the claimed invention as discussed above concerning claim 16, but Murata et al. does not expressly state that heating at least a portion of the jacket sub-layer includes passing the third intermediate product through a heating element between the fourth reel and the fifth reel. 
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention, and that Murata et al. teaches or suggests, that the production method of Murata et al. further comprises additional third, fourth, and fifth reels, at each progressive step of the production method since Murata et al. expressly shows the first and second reels in the production method, and since all steps of the method relied upon by the Examiner show the catheter construction formed on the metal core wire 1/12, which is used to convey the catheter construct from one step of the production method to the next. 
Regarding claim 18, Murata et al. teaches the claimed invention as discussed above concerning claim 17, and Murata et al. further teaches that the heating element is a reflow tower (paragraph 158, heater 25 causes polymers of the various components to reflow and integrate). 

Allowable Subject Matter
Claim 20 is allowed. Please address the claim objection to claim 20 discussed above. 
Claims 8, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783